Case: 15-10154    Date Filed: 09/15/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10154
                         Non-Argument Calendar
                       ________________________

                        Agency No. A055-565-396



RICARDO WALTERS,

                                                                        Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (September 15, 2015)

Before JORDAN, JULIE CARNES, and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 15-10154     Date Filed: 09/15/2015   Page: 2 of 6


      Petitioner Ricardo Walters seeks review of the Board of Immigration

Appeals’s (“BIA”) order affirming the Immigration Judge’s (“IJ”) finding that he

was removable as an alien convicted of a crime involving moral turpitude. On

appeal, Petitioner argues that he was not removable because his Florida conviction

for operating a chop shop was not categorically a crime involving moral turpitude.

After careful review, we deny the petition for review.

                                  I. Background

      Petitioner is a native and citizen of Jamaica who was admitted to the United

States as a lawful permanent resident in August 2004. In May 2008, Petitioner

pled guilty to knowingly owning, operating, or conducting a chop shop or

knowingly aiding and abetting another person in owning, operating, or conducting

a chop shop, in violation of Florida Statute § 812.16.

      In January 2010, the Department of Homeland Security (“DHS”) issued

Petitioner a notice to appear, charging him as removable pursuant to 8 U.S.C.

§ 1227(a)(2)(A)(i), for having been convicted, within five years of admission, of a

crime involving moral turpitude punishable by one year or more of imprisonment.

At a preliminary removal hearing, Petitioner admitted the conviction, but denied

that such conviction involved moral turpitude. After hearing arguments from both

Petitioner and the DHS, the IJ sustained the charge of removability, finding that

Petitioner’s conviction was categorically a crime involving moral turpitude,


                                          2
                 Case: 15-10154       Date Filed: 09/15/2015        Page: 3 of 6


denying his adjustment of status application because he was not statutorily eligible

for the waiver necessary to excuse his crime involving moral turpitude conviction,

and ordering him removed to Jamaica.

       Petitioner appealed to the BIA, challenging the IJ’s determination that his

Florida conviction was a crime involving moral turpitude. The BIA affirmed the

IJ’s decision because operating a chop shop was “morally reprehensible conduct”

and involved theft and deception.

                                         II. Discussion

       On appeal, Petitioner argues that his Florida conviction for operating a chop

shop is not a crime involving moral turpitude and, thus, he was not removable as

charged. We review de novo the legal question of whether an alien’s conviction

qualifies as a crime involving moral turpitude. Cano v. U.S. Att’y Gen., 709 F.3d
1052, 1053 (11th Cir. 2013). 1

       An alien is removable if he is convicted of a crime involving moral turpitude

within five years after the date of admission for which a sentence of one year or

more may be imposed. 8 U.S.C. § 1227(a)(2)(A)(i). The term “moral turpitude” is

not defined in the Immigration and Nationality Act, but we have said that it

involves an “act of baseness, vileness, or depravity in the private and social duties

1
  When an alien seeking review of a removal order has been convicted of a crime involving
moral turpitude, our jurisdiction is limited to constitutional claims or questions of law, including
the legal question of whether an alien’s conviction qualifies as a crime involving moral turpitude.
See 8 U.S.C. § 1252(a)(2)(C), (D); Cano, 709 F.3d at 1053.
                                                 3
               Case: 15-10154    Date Filed: 09/15/2015    Page: 4 of 6


which a man owes to his fellow men, or to society in general, contrary to the

accepted and customary rule of right and duty between man and man.” Itani v.

Ashcroft, 298 F.3d 1213, 1215 (11th Cir. 2002). We have also noted that

“[g]enerally, a crime involving dishonesty or false statement is considered to be

one involving moral turpitude.” Id. For example, we have held that misprision of

a felony is a crime involving moral turpitude because it “necessarily involves an

affirmative act of concealment or participation in a felony, behavior that runs

contrary to accepted societal duties and involves dishonest or fraudulent activity.”

Id. at 1216.

      In determining whether a conviction involves moral turpitude, we employ a

categorical approach, considering the inherent nature of the offense, as defined in

the relevant statute, not the circumstances of a defendant’s particular conduct.

Fajardo v. U.S. Att’y Gen., 659 F.3d 1303, 1308-10 (11th Cir. 2011). Applying

this approach, we ask “whether the least culpable conduct necessary to sustain a

conviction under the statute meets the standard of a crime involving moral

turpitude.” Keungne v. U.S. Att’y Gen., 561 F.3d 1281, 1284 n.3 (11th Cir. 2009).

      Under Florida law, “[a]ny person who knowingly owns, operates, or

conducts a chop shop or who knowingly aids and abets another person in owning,

operating, or conducting a chop shop is guilty of a felony in the third degree.” Fla.

Stat. § 812.16(2). A chop shop is “any area, building, storage lot, field, or other


                                          4
              Case: 15-10154     Date Filed: 09/15/2015   Page: 5 of 6


premises or place where one or more persons are engaged or have engaged in

altering, dismantling, reassembling, or in any way concealing or disguising the

identity of a stolen motor vehicle or of any major component part of a stolen motor

vehicle; where there are two or more stolen motor vehicles present; or where there

are major component parts from two or more stolen motor vehicles present.” Id.

§ 812.16(1)(a). A defendant’s knowledge that the vehicles were stolen may be

inferred from the circumstances. See Vargas v. State of Florida, 34 So. 3d 44, 46-

47 (Fla. 4th Dist. Ct. App. 2010).

      Here, the BIA and IJ did not err in concluding that Petitioner’s chop shop

conviction under Florida Statute § 812.16 was a crime involving moral turpitude.

Petitioner contends that his § 812.16 conviction did not involve moral turpitude

because a person could be convicted under that statute for merely having the

imputed knowledge that a private location is being used as a chop shop. However,

this argument ignores the fact that, by its plain language, § 812.16 criminalizes the

knowing ownership, operation, or conducting of a chop shop or the aiding and

abetting of such conduct. Fla. Stat. § 812.16(1)(a), (2). Thus, a § 812.16

conviction requires, at the very least, knowingly aiding and abetting the operation

of a shop designed to conceal or house stolen parts of motor vehicles, not merely

knowing that a location is used as a chop shop. See id. This concealment of parts

of motor vehicles that a defendant knows to be stolen necessarily involves


                                          5
              Case: 15-10154     Date Filed: 09/15/2015   Page: 6 of 6


dishonesty, which has been recognized by binding precedent as involving moral

turpitude. See Itani, 298 F.3d at 1215-16; cf. Matter of Salvail, 17 I. & N. Dec. 19,

20 (BIA 1979) (finding that possession of stolen goods with the knowledge that

they are stolen is a crime involving moral turpitude). Thus, the least culpable

conduct necessary to sustain a conviction under § 812.16 meets the standard of a

crime involving moral turpitude. See Keungne, 561 F.3d at 1284 n.3; Fla. Stat.

§ 812.16(1)(a), (2).

      PETITION DENIED.




                                          6